On Application for Rehearing.
Egan, J.
We have been pressed with great earnestness to grant a rehearing of this cause. The opponents certainly can not complain that they have not been faithfully and zealously represented by their counsel before this court. The chief cause of complaint against the opinion and decree rendered we have no doubt has grown out of the fact that the judge who prepared it, out of regard for the zeal of counsel and following his example, entered into a dissection of the case sometimes important but not necessary to the determination of the issues presented in this record.
It is impossible to follow up or detail every distinct piece of service *468rendered or counsel given in the course of an administration running through several years. The occasion for both in such a succession as that now under consideration is constantly recurring, and it would be both unjust and unreasonable to expect a rendition of account of services by the attorney like the items of a merchant’s account. Enough has been shown by positive evidence, independent of the opinions of witnesses, as to value to satisfy us that the amount set down for counsel fees in this succession is very reasonable for one of the size and character. We do not share in the apprehensions of counsel of danger to the jurisprudence of the State from allowing reasonable fees to competent counsel of high character and professional standing, especially where the services have resulted so well as in this instance. We do not think any thing in the opinion already read could be construed into censure of the counsel who represented opponents before us. We very cheerfully say, however, that any strictures contained in it were elicited by a paper in the record for which he is in no wise responsible.
For the reasons given the rehearing is refused.